           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

BIGLER JOBE STOUFFER II,                      )
                                              )
                     Petitioner,              )
                                              )
v.                                            )          No. CIV 19-013-JHP-KEW
                                              )
MIKE CARPENTER, Warden,                       )
                                              )
                     Respondent.              )

                                   OPINION AND ORDER

       On January 18, 2019, the Court entered an Order directing Petitioner to file an

amended petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Dkt. 4).

Petitioner submitted the amended petition on February 19, 2019 (Dkt. 7). The Court has

reviewed the amended petition and finds it does not conform with the instructions set forth

in the January 18, 2019, Order, which included the following:

              A § 2241 petition challenges the execution of a sentence. Haugh v.
       Booker, 210 F.3d 1147, 1149 (10th Cir. 2000). It cannot address the
       conditions of a prisoner’s confinement. Such conditions-of-confinement
       allegations, however, can be presented in a civil rights complaint pursuant to
       42 U.S.C. § 1983. Consequently, Petitioner’s allegations regarding access to
       the courts, stripping his cell, grievance restrictions, law library access, and
       other conditions-of-confinement claims are improper in this action and may
       not be included in the amended petition.

(Dkt. 4 at 2).

       Despite these instructions, Petitioner’s amended petition raises the following claim

in Ground One of the petition:

            Respondent’s deliberate indifference to Petitioner’s Fourteenth
       Amendment right to due process, before Respondent’s arbitrary deprivation of
       Petitioner’s legal documents on 7/16/18, has severely prejudiced Petitioner’s
       pending pro se litigation in Canadian County, Oklahoma District Court in Case
       Number CJ-16-249.

              On 7/16/2018, Respondent arbitrarily confiscated, and continues to
       withhold, Petitioner’s essential “access to court” legal documents without first
       giving Petitioner “notice,” opportunity to be heard, or written reason. . . .

(Dkt. 7 at 6-7). Petitioner’s claims in Grounds Two and Four of the petition also reference

his alleged denial of access to the courts, id. at 7-8, and part of his request for relief is the

restoration of his legal documents, id. at 8.

       While Petitioner attempts to tie his access-to-the-courts claims to the administration

of his death sentence, he is raising conditions-of-confinement claims. Plaintiff clearly was

advised that such claims are not proper for this § 2241 habeas corpus petition, yet he failed

to comply with Court’s Order. Therefore, this action shall be dismissed.

               A district court’s authority to sua sponte dismiss a case is circumscribed
       by Federal Rule of Civil Procedure 41(b). Rule 41(b) states, in pertinent part,
       that “[i]f the plaintiff fails to prosecute or to comply with [the Federal Rules
       of Civil Procedure] or any order of the court, a defendant may move to dismiss
       the action or any claim against it.” Fed. R. Civ. P. 41(b). “Although the
       language of Rule 41(b) requires that the defendant file a motion to dismiss, the
       Rule has long been interpreted to permit courts to dismiss actions sua sponte
       for a plaintiff’s failure to prosecute or comply with the rules of civil procedure
       or court’s orders.” Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003).

Gustafson v. Luke, 696 F. App’x. 352, 354 (10th Cir. 2017). “[D]ismissal is an appropriate

disposition against a party who disregards court orders and fails to proceed as required by

court rules.” United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 855 (10th Cir.

2005). See also Manygoat v. Jacobs, 347 F. Supp. 3d 705, (D.N.M. 2018) (applying Olsen

when habeas petitioner failed to comply with orders to re-file claims on civil rights form and

                                                2
to prepay civil rights filing fee or apply for leave to proceed in forma pauperis).

       ACCORDINGLY, this action is DISMISSED WITHOUT PREJUDICE for

Petitioner’s failure to comply with an Order by the Court.

       IT IS SO ORDERED this 18th day of April, 2019.




                                              3
